AO 2458 (Rev. 09/19)   Judgment in a Criminal Case   (form modified within District on Sept. 30, 2019)
                       Sheet 1



                                          UNITED STATES DISTRICT COURT
                                                         Southern District of New York
                                                                              )
               UNITED STATES OF AMERICA                                       )        JUDGMENT IN A CRIMINAL CASE
                                  V.                                          )
                       MARTINS APSKALNS                                       )
                                                                              )        Case Number: S9 1:16-CR-692-13 (JMF)
                                                                              )        USM Number: 86434-054
                                                                              )
                                                                              )          Eric P. Franz
                                                                              )        Defendant's Attorney
THE DEFENDANT:
ti1 pleaded guilty to count(s)         Count 1 of the S9 Indictment.
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                             Offense Ended
18 USC§ 1349                      ATTEMPT AND CONSPIRACY TO COMMIT BANK & WIRE                                  11/28/2018

                                   FRAUD



       The defendant is sentenced as provided in pages 2 through              _ _8_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
Ill Count(s)      All open counts                         Dis         ti1 are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenoant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                               1/31/2020




                                                                                                    Hon . Jesse M. Furman, U.S.D.J .
                                                                              Name and Title of Judge


                                                                                                               1/31/2020
                                                                              Date
AO 2458 (Rev. 09/ 19) Judgment in Criminal Case
                       Sheet 2 - Imprisonment

                                                                                                   Judgment -   Page   -=
                                                                                                                        2-   of   8
 DEFENDANT: MARTINS APSKALNS
 CASE NUMBER: S9 1:16-CR-692-13 (JMF)

                                                           IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  One hundred-eight (108) months (with the understanding that the defendant will receive credit for time spent in custody
  pending extradition).




      ~ The court makes the following recommendations to the Bureau of Prisons:
        The Court recommends that the defendant be designated to FCI Fairton, if appropriate.




       Ill   The defendant is remanded to the custody of the United States Marshal.

       D The defendant shall surrender to the United States Marshal for this district:
             D at - - - - - - - - - D a.m.                     D p.m.       on

             D as notified by the United States Marshal.

       D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             D before 2 p.m. on
             D as notified by the United States Marshal.
             D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
  I have executed this judgment as follows:




             Defendant delivered on                                                      to

  at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                 UNITED STATES MARSHAL



                                                                           By -------=,-,----==-==-c-=-::-c-:-:-==c--,-,--------
                                                                                              DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                       Judgment-Page     3      of       8
DEFENDANT: MARTINS APSKALNS
CASE NUMBER: S9 1:16-CR-692-13 (JMF)
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 Three (3) years.




                                                      MANDATORY CONDITIONS
 l.    You must not commit another federal, state or local crime.
 2.    You must not unlawfully possess a controlled substance.
 3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
 4.     ~ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
 5.     rlf You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.     D You must participate in an approved program for domestic violence. (check if applicable)
 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3A - Supervised Release
                                                                                               Judgment-Page   --~4__        of   ----'8"--- -
DEFENDANT: MARTINS APSKALNS
CASE NUMBER: S9 1:16-CR-692-13 (JMF)

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
     frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least I 0
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
     aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
     probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
     designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11 . You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date _ _ __ __ _ __ _ __
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 38 - Superv ised Release
                                                                                            Judgment-Page   _ ., ,5_   of   8
DEFENDANT: MARTINS APSKALNS
CASE NUMBER: S91 :16-CR-692-13 (JMF)

                                       ADDITIONAL SUPERVISED RELEASE TERMS
 1. The defendant shall obey the immigration laws and comply with the directives of immigration authorities.

 2. The defendant shall submit his person , residence , place of business, vehicle, and any property or electronic devices
 under his control to a search on the basis that the probation officer has reasonable belief that contraband or evidence of a
 violation of the conditions of the release may be found. The search must be conducted at a reasonable time and in
 reasonable manner. Failure to submit to a search may be grounds for revocation. The defendant shall inform any other
 residents that the premises may be subject to search pursuant to this condition .

 3. The defendant shall provide the probation officer with access to any requested financial information unless the
 defendant has satisfied his financial obligations.

 4. The defendant shall not incur new credit charges or open additional lines of credit without the approval of the probation
 officer unless the defendant has satisfied his financial obligations.

  5. The defendant shall be supervised by the district of residence.
AO 2458 (Rev. 09/ 19)    Judgment in a Criminal Case
                         Sheet 5 - Criminal Monetary Penalties
                                                                                                                Judgment - Page _       __,6,<___ of   8
 DEFENDANT: MARTINS APSKALNS
 CASE NUMBER: S9 1:16-CR-692-13 (JMF)
                                                   CRIMINAL MONETARY PENALTIES
        The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment                Restitution                                           AV AA Assessment*               JVT A Assessment**
 TOTALS              $   100.00                $    4,952,172.37          $                          $                              $



 D      The determination of restitution is deferred until
                                                           -----
                                                                 An Amended Judgment in a Criminal Case (AO 245C) will be
        entered after such determination .

 l!1    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
        the priori!)'. order or percentage payment column below. However, pursuant to 18 U .S.C. § 3664(1), all nonfederal victims must be paid
        before the United States is paid.

 Name of Payee                                                      Total Loss***                    Restitution Ordered        Priority or Percentage
   **See Order of Restitution on ECF.




  TOTALS                                 $ - - - - - - - -0.00                        $                         0.00
                                                           --                             ----------

  D      Restitution amount ordered pursuant to plea agreement $

  D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
         fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
         to penalties for delinquency and default, pursuant to 18 U.S .C . § 3612(g).

  ill     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

          ill   the interest requirement is waived for the          D    fine   ill   restitution.

          D     the interest requirement for the        O    fine       O restitution is modified as follows:

  * Amy, VickyVand Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
  ** Justice for ictims orTrafficking Act of 2015, P_ub. L. No. 114-22.                                .                        .
  *** Findings for the total amount oflosses are reqmred under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on
  or after September 13 , 1994, but before April 23, 1996.
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet SA - Criminal Monetary Penalties
                                                                                           Judgment-Page    7    of        8
DEFENDANT: MARTINS APSKALNS
CASE NUMBER: S9 1:16-CR-692-13 (JMF)

                        ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES
 1. If the defendant is engaged in a BOP non-UNICOR work program, the defendant shall pay $25 per quarter toward the
 criminal financial penalties. However, if the defendant participates in the BOP's UNICOR program as a grade 1 through 4,
 the defendant shall pay 50% of his monthly UNICOR earnings toward the criminal financial penalties, consistent with BOP
 regulations at 28 C.F .R. § 545.11. Any payment made that is not payment in full shall be divided proportionately among the
 persons named .

 2. The restitution shall be paid in monthly installments of 15% of gross monthly income over a period of supervision to
 commence 30 days after the date of the judgment or the release from custody if imprisonment is imposed .

  3. The defendant shall notify the Court and the Probation Department of any material change in his economic
  circumstances that might affect the defendant's ability to pay restitution .
AO 2458 (Rev. 09/19)     Judgment in a Criminal Case
                         Sheet 6 - Schedule of Payments

                                                                                                                Judgment-Page      -~8-      of          8
 DEFENDANT: MARTINS APSKALNS
 CASE NUMBER: S9 1:16-CR-692-13 (JMF)

                                                              SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A      !ti    Lump sum payment of$          100.00                   due immediately, balance due


               •      not later than                                      , or
               liZl   in accordance with
                                           •    C,        •    D,
                                                                      •    E, or     liZl F below; or

 B      •      Payment to begin immediately (may be combined with                  • c,       D D,or      D F below); or

 C      D Payment in equal            _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                              (e.g., months or years), to commence _ _ _ _ _ (e .g., 30 or 60 days) after the date of this judgment; or

 D      D Payment in equal            _ _ __ _ (e .g., weekly, monthly, quarterly) installments of $ ____ over a period of
                              (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
               term of supervision; or

 E      D Payment during the term of supervised release will commence within _ _ _ _ _ (e .g.,                       30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F      liZl   Special instructions regarding the payment of criminal monetary penalties:
                See page 7 -ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES.




  Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
  the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
  Financial Responsibility Program, are made to the clerk of the court.

  The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




  Ill    Joint and Several

         Case Number                                                                                                            Corresponding Payee,
         Defendant and Co-Defendant Names                                                        Joint and Several
         (including defendant number)                               Total Amount                      Amount                        if appropriate

         See Order of Restitution on ECF .


  D      The defendant shall pay the cost of prosecution.

  D      The defendant shall pay the following court cost(s):

  Ill    The defendant shall forfeit the defendant's interest in the following property to the United States:
         $163,900.04 in U.S. currency.


  Payments shall be aJ?plied in the following order: (1) assessment, (2) restitution princ\J2al, (3) restitution interest, (4) A V,AA assessment,
  (5) fine principal, (6) fine interest, (7) community restitution, (8) NTA assessment,(~) penalties, and (10) costs, mcludmg cost of
  prosecution and court costs.
